Citation Nr: 1623449	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a chest disability.

2.  Entitlement to service connection for a chest disability.

3.  Entitlement to service connection for post-concussion syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to December 2000 and from November 2002 to August 2003, including service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA RO.

In April 2016, the Veteran filed a claim for vocational rehabilitation benefits, but this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a chest disability and post-concussion syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2005 rating decision denied the Veteran's claim of entitlement to service connection for a chest disability.

2.  The evidence received since the February 2005 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a chest disability.






CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying the Veteran's claim of entitlement to service connection for a chest disability is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a chest disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reopened the Veteran's claim of entitlement to service connection for a chest disability.  Any error related to VA's duty to assist and notify regarding the petition to reopen is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for a chest disability was last finally denied in a February 2005 rating decision.  This rating decision found that the evidence did not demonstrate that the Veteran's chest pain was related to a diagnosed disability.  The Veteran did not appeal the February 2005 rating decision, no evidence was received within one year of the February 2005 rating decision, and no new service records have been submitted.  Therefore, the February 2005 rating decision is final.  

The Veteran has since submitted medical evidence showing ongoing treatment for asthma, which he maintains is the "chest pain" that he has experienced since service.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence suggests a diagnosed chest disability, the Board finds that the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for a chest disability is reopened.


ORDER

The claim for service connection for a chest disability is reopened, and the appeal is allowed to that extent only.


REMAND

With regard to the Veteran's reopened claim of entitlement to service connection for a chest disability, which the Veteran claimed as chest pain, the Veteran's November 2002 pre-deployment health assessment noted that he had a history of asthma, and an August 2003 separation assessment noted that the Veteran had atypical chest pains secondary to his history of asthma.  A November 2010 examiner, apparently disagreeing with this characterization of the Veteran's chest pain but without providing further explanation, indicated that the Veteran's "pattern of symptoms [did] not fit those seen in asthmatics."  The examiner could not otherwise opine as to whether the Veteran's symptoms were related to his service in Southwest Asia.  Given the examiner's lack of explanation for this conclusion, the Veteran should again be provided with an examination to address the etiology of his claimed chest disability, claimed as chest pain.  

With regard to the Veteran's claim of entitlement to service connection for post-concussion syndrome, the medical evidence of record is unclear as to whether the Veteran suffers from post-concussion residuals as a result of his active duty service.  The Veteran has been treated for migraine headaches during the period on appeal, for example in January 2010, May 2010, and June 2010.  Despite this treatment, an October 2010 VA examiner found that the Veteran's subjectively-reported physical complaints were unreliable because the Veteran had given a "poor effort" in his neuropsychological testing.  The examiner thus found that a post-concussion syndrome could not be documented.  The examiner essentially dismissed the validity of the Veteran's physical complaints, despite his receiving continuing VA treatment for headaches, because of perceived substandard effort on separate neuropsychological testing.  This rationale is inadequate, and the Veteran should thus be provided with an additional examination to address whether he experiences post-concussion syndrome as a result of his active duty service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA Gulf War examination to determine the current nature and likely etiology of the Veteran's claimed chest disability, to include his claimed symptom of chest pain.  The VA examiner's opinion should address: 

a) Whether the Veteran's symptom of chest pain is attributable to a known clinical diagnosis, to include asthma?  Why or why not?

b) If the Veteran's symptom of chest pain is not attributable to a known clinical diagnosis, is this symptom at least as likely as not (50 percent probability or greater) representative of an undiagnosed illness resulting from his service in the Persian Gulf region?  Why or why not? 

c)  If the Veteran's symptom of chest pain is attributable to a known clinical diagnosis, to include asthma, is there clear and unmistakable evidence (obvious, manifest, and undebatable) that a chest disability, to include asthma, pre-existed the Veteran's active service?  Why or why not?  

i) If a chest disability, to include asthma, did not clearly and unmistakably exist prior to active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's chest disability, to include asthma, originated during, or is etiologically related to, his active duty service.  

ii) If a chest disability, to include asthma, did clearly and unmistakably exist prior to active duty service, provide an opinion as to whether the pre-existing chest disability, to include asthma, clearly and unmistakably (obviously, manifestly, and undebatably) was not aggravated (meaning the underlying disability increased in severity beyond the natural progression of the disability) during his active duty service.

3.  Then, schedule the Veteran for an examination to determine the current nature and likely etiology of the Veteran's claimed post-concussion syndrome.  The VA examiner's opinion should:

a) Diagnose the nature of the Veteran's post-concussion syndrome, to include whether the Veteran's complaints of headache can be attributed to such syndrome.  

b) Provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any disability diagnosed pursuant to a) above originated during, or is etiologically related to, his active duty service, to include his report of falling from a truck in April 2003.

For the purpose of rendering this opinion, despite the lack of contemporaneous medical evidence in the Veteran's service treatment records, please assume that the Veteran's July 2003 e-mail describing a fall off of a truck in April 2003 is credible and accurately describes the symptoms that he experienced at that time.  

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


